POCH, J. Claimant, Country Mutual Insurance Company, is the subrogee of its insured, Raymond Sewell, Hanna City, Illinois, by virtue of its net payments in the amount of $1,956.00 under a collision insurance policy covering a 1971 Ford pickup truck, which was damaged beyond repair on May 5, 1972, while being driven by one Jonathan Hill, an escaped inmate from the Hanna City Boys’ School, who had stolen the vehicle from the garage of the Sewell home. The claim is made under Ill. Rev. Stat., ch. 23, par. 4041, and the amount of the claim is undisputed. Claimant in its amended complaint charges the State of Illinois with negligence as follows: “11..... A. Failed to properly maintain, watch and control the said inmate, Jonathan Hill, who was then and there under their supervision and control. B. Upon learning of the escape of the inmate, Jonathan Hill, defendant failed to make a timely apprehension of said inmate.” The facts are as follows: Jonathan Hill was a 14-year-old inmate of the Hanna City Boys’ School at Hanna City, Illinois. The Hanna City Boys’ School is a minimum security institution designed for inmates diagnosed as suitable for an open security setting, and who will be able to go back into the community. It is a special education school. There are no guards, jail cells, or any place with bars. In March 1972, Jonathan Hill had been given a furlough home. Upon return to the school from furlough his behavior deteriorated, and he became a disturbing influence in the school. However, he was being processed for parole. On May 5,1972, the day of his escape, he and several other students destroyed $2,000.00 worth of equipment in the school science laboratory. For this he was told that his parole was denied. As a result of his parole being denied he was immediately classified as a run risk . An additional night supervisor was assigned to his dormitory, so that there were two supervisors on duty rather than one. The supervisors were told of his activities that day and were specifically instructed to keep him under observation. The dormitory building is approximately 100 feet long and is open like an army barracks. The supervisors are expected to situate themselves so that they have an unobstructed view of the boys. In this case the door of a linen room closet was allowed to remain open, blocking the supervisors’ view of one of the exit doors of the dormitory. As a result, Jonathan Hill and another inmate were able to walk out of the dormitory without being noticed. They climbed over an eight-foot fence topped with three strings of barbed wire and escaped from the grounds. Their escape was immediately reported and they were chased, but the boys, walking through pasture land in the darkness, managed to keep ahead of their pursuers. The boys found Mr. Sewell’s pickup truck in his garage with the keys in it, stole the truck, and a few minutes later totalled it out. The superintendent of the institution testified that Jonathan Hill had tried to escape once before, and should have been confined in an institution with greater security. The preponderance of the evidence in the record is that respondent was negligent in guarding Jonathan Hill on the evening of May 5, 1972. The night supervisors were told he was a run risk, but in spite of specific instructions to keep him under greater surveillance than usual, he was allowed to escape from the dormitory. Claimant has proven the allegations of paragraph 11 A of its complaint by the preponderance of the evidence, and the proof meets the standards required for recovery as set forth in United States Fidelity and Guaranty Company v. State of Illinois, 23 Ill. Ct. Cl. 188, and in Dixon Fruit Company v. State of Illinois, 22 Ill. Ct. Cl. 271. The claim is, therefore, allowed in the sum of $1,956.00.